HARPER, J.
Appellant was convicted in the county court of simple assault, and his punishment assessed at a fine of $5.
The term of court at which appellant was tried, adjourned May 2d, and the statement of facts or bills of exception were neither filed within the time allowed, having been filed more than 20 days after adjournment, consequently the motion of the Assistant Attorney Gteneral to strike out the bills of exception and statement of facts must be sustained. De Friend v. State, 153 S. W. 881; Durham v. State, 155 S. W. 222; Stephens v. State, 158 S. W. 531; Wilson v. State, 160 S. W. 454; Hampton v. State, 161 S. W. 966; Newsome v. State, 162 S. W. 891, and other cases cited in those opinions. In the absence of a statement of facts and bills of exception there is no question presented we can review. ,
The judgment is affirmed.